Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-5 and 8 are pending, of which claims 1 and 8 are independent.  
The application was filed on 10/29/2021, claims foreign priority to JP2019-116740 filed on 6/24/2019. This application is currently assigned to Interactive Solutions Corp. 

Information Disclosure Statement
 	The information disclosure statement (IDS) filed on 10/29/2021 has been fully considered.

Oath/ADS
An Application Data Sheet was submitted 10/29/2021 and an Oath/declaration was submitted on 10/29/2021.
Comments
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  M.P.E.P. 2173.01(I).  It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification.  Further, "though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."  M.P.E.P. 2111.01(II).  
It is noted that care be taken such that the claims themselves explicitly recite all the claimed elements relied upon in overcoming the rejections set forth herein.  That is, for any additional limitations discussed in the specification to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  Appropriate consideration of each and every feature of the claims has been made.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  The written authorization may be submitted via EFS-Web, mail, or fax. It cannot be submitted by email. (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 
Interview requests may be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.

Additional Art
	While not applied below, further to the art applied in related applications, examiner particularly notes the following additional art considered relevant US 20180095945 A1 to Hosabettu.  For example, [0043] and [0107] of Hosabettu teach slide order and a user’s ability to delete/modify. Additionally, it is worth noting US 20140317759 to Lee (e.g., [0033]-[0035]) teaching locked and unlocked document states.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US US 20180129634 to Sivaji in view of US US 20130109426 A1 to Kerger

Regarding independent claims 1 and 8, Sivaji teaches:

(Claim 1) A presentation management system (1) for managing presentations, comprising: | (Claim 8) A program for causing a computer to function as a presentation management system that manages presentations, wherein the presentation management system includes: slide storage means (3) for storing a plurality of slides relating to presentations; and group slide information addition means (11) for adding group slide information indicating that a display order is fixed in a group of slides (7) to a slide group composed of any two or more of the plurality of slides (5) stored in the slide storage means (3), (Sivaji, FIGS. 2-5; [0003]-[0004], [0019]-[0025] Collaborative document systems may allow a collaborative document owner to invite other users to join as collaborators with respect to the collaborative document stored in the cloud-based environment. The collaborative document may be provided to user devices of the collaborators by one or more servers in a cloud-based environment. Each collaborator may be associated with a user type (e.g., editor, reviewer, viewer, etc.). Different views and capabilities may be provided to the collaborators based on their user type to enable editing, commenting on, reviewing, or simply viewing the collaborative document. Once granted permission to access the collaborative document, the collaborators may access the collaborative document to perform operations allowed for their user type.; [0029]-[0030] data file 116 may be a collaborative document shared with one or more users. The collaborative document may be a word processing document, a spreadsheet document, or any suitable electronic document (e.g., an electronic document including content such as text, data tables, videos, images, graphs, slides, [0030] author may share the collaborative document with other users (e.g., collaborators). Sharing the collaborative document may refer to granting permission to the other users to access (view and/or edit). The level of permissions that each user is granted may be based on the user type of each particular user; [0040]-[0042] The collaborative document environment 122A-122Z may enable users using different user devices 120A-120Z to concurrently access the slide presentation 117 to review, edit, view, and/or propose changes to the slide presentation 117 in a respective user interface 124A-124Z; examiner notes if permission is not granted to edit, then there is an indication that slides are fixed; [0082] computer system 1300, memory 1304, 1306, storage device 1316; examiner also notes FIG. 5 displays exemplary ‘display order’ and if permission is not granted to edit, then display order is ‘uneditable’ or ‘unupdateable’ unless permission is granted);

While Sivaji may generally teach editing permissions and sharing collaborative files to user devices [0023], ]0041], Sivaji may not explicitly teach each and every feature of wherein the slide storage means (3) further stores conditions that: the group of slides (7) to which the group slide information is added has the display [0040]order that is unchangeable by other user's terminals that are not a terminal which adds the group slide information, slides included in the group of slides (7) are partially undeletable by the other user's terminals, the other user's terminals can change display order of slides except for the slides in the group of slides (7) to which the group slide information is added and can delete slides except for the slides in the group of slides (7) to which the group slide information is added, and the terminal which adds the group slide information can change order of the slides in the group of slides (7) to which the group slide information is added and can partially delete the slides in the group of slides (7) to which the group slide information is added.

Kerger teaches: wherein the slide storage means (3) further stores conditions that: the group of slides (7) to which the group slide information is added has the display order that is unchangeable by other user's terminals that are not a terminal which adds the group slide information, slides included in the group of slides (7) are partially undeletable by the other user's terminals, (Kerger, FIGS. 1, 2, 5-7, 13A-18A; [0007]-[0010] Further embodiments include methods for operating a server in a group communication session between a plurality of user devices, including configuring a group communication session between a plurality of users in an initial configuration, receiving an indication from a first user device that a lockout mechanism is actuated with respect to at least one second user device; Embodiments may further include displaying on the display a visual representation of one or more members of a group in the group communication session, determining a participation state of each member of the group, and displaying visual feedback on the display to indicate the participation state of each member of the group. [0107]-[0112] the user may drag the contact icons to an additional target location, such as a "lockout" icon, to effectuate the lockout mode with respect to that group member;  examiner notes Sivaji itself explicitly teaches different levels of permissions to edit, view, modify and locks (e.g., Sivaji as set forth above, [0023], [0041]) to users and Kerger teaches locking out devices and if a device is locked from the group, then that device will not be able to edit, delete, etc.);

the other user's terminals can change display order of slides except for the slides in the group of slides (7) to which the group slide information is added and can delete slides except for the slides in the group of slides (7) to which the group slide information is added (Kerger, FIGS. 1, 2, 5-7, 13A-18A; [0007]-[0010] Further embodiments include methods for operating a server in a group communication session between a plurality of user devices, including configuring a group communication session between a plurality of users in an initial configuration, receiving an indication from a first user device that a lockout mechanism is actuated with respect to at least one second user device; Embodiments may further include displaying on the display a visual representation of one or more members of a group in the group communication session, determining a participation state of each member of the group, and displaying visual feedback on the display to indicate the participation state of each member of the group. [0107]-[0112] the user may drag the contact icons to an additional target location, such as a "lockout" icon, to effectuate the lockout mode with respect to that group member;  examiner notes Sivaji itself explicitly teaches different levels of permissions to edit, view, modify and locks (e.g., Sivaji as set forth above, [0023], [0041]) to users and Kerger teaches locking out devices and if a device is locked from the group, then that device will not be able to edit, delete, etc., and both teach configuring access/permission to members of a group); and

the terminal which adds the group slide information can change order of the slides in the group of slides (7) to which the group slide information is added and can partially delete the slides in the group of slides (7) to which the group slide information is added (Kerger, FIGS. 1, 2, 5-7, 13A-18A; [0007]-[0010] Further embodiments include methods for operating a server in a group communication session between a plurality of user devices, including configuring a group communication session between a plurality of users in an initial configuration, receiving an indication from a first user device that a lockout mechanism is actuated with respect to at least one second user device; Embodiments may further include displaying on the display a visual representation of one or more members of a group in the group communication session, determining a participation state of each member of the group, and displaying visual feedback on the display to indicate the participation state of each member of the group. [0107]-[0112] the user may drag the contact icons to an additional target location, such as a "lockout" icon, to effectuate the lockout mode with respect to that group member;  examiner notes Sivaji itself explicitly teaches different levels of permissions to edit, view, modify and locks (e.g., Sivaji as set forth above, [0023], [0041]) to users and Kerger teaches locking out devices and if a device is locked from the group, then that device will not be able to edit, delete, etc., and both teach configuring access/permission to members of a group whereas those group members given permission (e.g., not locked) may add/edit).

Sivaji pertains to systems and methods for generating slides with distilled content for a slide presentation (Sivaji, [0004], [0023], [0041], FIGS. 2-6).  Kerger pertains to systems and methods for managing a group communication session on a communication device including a lockout mechanism for a member of the group (Kerger, [0007]-[0012]).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ device lockout options of Kerger with regard to particular devices as one characteristic of  editing permissions as taught by Sivaji as it is increasingly common to associate users with their devices (e.g., phones) in order to enhance user experience and/or ensure that intended users are prevented from editing/deleting or if, e.g., using a personal device vs. a work device for security reasons.

 Regarding dependent claim 2, Sivaji teaches:

The system according to claim 1, further comprising: slide display means (13) for displaying slide images that are images relating to the plurality of slides (5) on a screen; and display order display means (15) for displaying the display order in the group of slides (7), for slide images relating to respective slides included in the group of slides (7) (Sivaji, FIGS. 2-5; [0003]-[0004], [0019]-[0025]; [0029]-[0030], [0030]; [0040]-[0042], [0056], [0062] FIG. 5 illustrates more detailed examples of slides 500, 502, 504 in a slide presentation 117, according to an illustrative implementation.  examiner notes features of order?).

Regarding dependent claim 3, Sivaji teaches:

The system according to claim 1, wherein even when any content of the plurality of slides (5) is updated, the group slide information is not updated. (Sivaji, FIGS. 2-3; [0003]-[0004], [0019]-[0025] Once granted permission to access the collaborative document, the collaborators may access the collaborative document to perform operations allowed for their user type.; [0029]-[0030] data file 116 may be a collaborative document shared with one or more users. The collaborative document may be a word processing document, a spreadsheet document, or any suitable electronic document (e.g., an electronic document including content such as text, data tables, videos, images, graphs, slides, [0030]; [0040]-[0042], examiner notes if permission is not granted to edit, then any changes will not be updated).

Regarding dependent claim 4, Sivaji teaches:

The system according to claim 1, further comprising: requisite information addition means (17) for adding requisite information indicating that a slide is requisite to any of the plurality of slides (5) stored in the slide storage means (3), wherein the slide to which the requisite information is added is made undeletable. (Sivaji, FIGS. 2-3; [0003]-[0004], [0019]-[0025] Once granted permission to access the collaborative document, the collaborators may access the collaborative document to perform operations allowed for their user type.; [0029]-[0030] data file 116 may be a collaborative document shared with one or more users. The collaborative document may be a word processing document, a spreadsheet document, or any suitable electronic document (e.g., an electronic document including content such as text, data tables, videos, images, graphs, slides, [0030]; [0040]-[0042], examiner notes if permission is not granted to edit, then any changes will not be updated and any deletions will not have an impact making it undeletable).

Regarding dependent claim 5, Sivaji teaches:

The system according to claim 4, further comprising: slide display means (13) for displaying slide images that are images relating to the plurality of slides (5) on a screen; and requisite information display means (19) for displaying requisite information relating to the slide to which the requisite information is added for the slide image relating to the slide to which the requisite information is added. (Sivaji, FIGS. 2-3; [0003]-[0004], [0019]-[0025] Once granted permission to access the collaborative document, the collaborators may access the collaborative document to perform operations allowed for their user type.; [0029]-[0030] data file 116 may be a collaborative document shared with one or more users. The collaborative document may be a word processing document, a spreadsheet document, or any suitable electronic document (e.g., an electronic document including content such as text, data tables, videos, images, graphs, slides, [0030]; [0040]-[0042], examiner notes if permission is not granted to edit, then any changes will not be updated and any deletions will not have an impact making it undeletable and corresponds to ‘requisite information’ at least based on current claim language … features of requisite information?).

Double Patenting

Applicant appears to have multiple co-pending related applications including US 17/161,930.  Applicant should take caution to ensure that related applications do not include claims of identical scope or of obvious variants thereof.  In view of this notice to the Applicant and Applicant’s own superior knowledge of pending and/or issued related applications, the examiner retains the ability to issue a double patenting rejection in a Final rejection if appropriate without establishing a new grounds of rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Application No. 17/161,930, respectively, in view of Foresto for the features and motivation referenced above.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Ell, can be reached on (571)270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM M IPAKCHI/
 Primary Examiner, Art Unit 2171